Exhibit 10.9

 

To Be Used For Named Executive Officers

 

Performance-Based Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date (as defined in Section 1), and
is by and between the Participant and Assured Guaranty Ltd. (the “Company”).

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a
Performance-Based Restricted Stock Unit Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.  The following words and phrases used in this Agreement
shall have the meanings set forth in this Section 1:

 

(a)                                  The “Participant” is

 

(b)                                 The “Grant Date” is February 9, 2012.

 

(c)                                  The number of “Covered Units” granted under
this Agreement is            Covered Units.

 

(d)                                 The “Delivery Date” with respect to the
Covered Units shall be the third anniversary of the Grant Date.

 

(e)                                  The “Performance Determination Date” is the
earlier to occur of (i) December 31, 2014; (ii) the date of a Change in Control.

 

(f)                                    The “Performance Period” is January 1,
2012 through the Performance Determination Date.

 

Other words and phrases used in this Agreement are defined pursuant to
Section 22, elsewhere in this Agreement or the Plan.

 

2.  Performance-Based Restricted Stock Unit Award.  This Agreement specifies the
terms of the “Performance-Based Restricted Stock Unit Award” granted to the
Participant.  Each “Covered Unit” represents the right to receive up to two
shares of Stock on the Delivery Date, subject to the terms of this Agreement and
the Plan.

 

3.  Performance Percentage.  As of the Performance Determination Date, the
Performance Percentage shall be determined in accordance with the table below
based on the AGO High Stock Price in the Performance Period.  If the AGO High
Stock Price in the Performance Period is between prices listed on the table
below, the Performance Percentage shall be determined using straight line
interpolation between the percentages listed on the table below.

 

--------------------------------------------------------------------------------


 

For example, if the AGO High Stock Price determined for the Performance Period
is $20, the Performance Percentage shall be 56.66%.

 

Performance
Level

 

AGO High Stock Price
in Performance Period

 

% of Units Vesting
(the “Performance
Percentage”)

 

Outstanding

 

$30 or higher

 

200

%

Target

 

$24

 

100

%

Threshold

 

$18

 

35

%

< Threshold

 

Less than $18

 

0

%

 

Notwithstanding anything herein to the contrary, the Performance Percentage
shall be determined by the Committee and certified by the Committee in writing
before any shares of Stock are delivered on or after the Delivery Date (or, if
earlier, a 457A Delivery Date as defined in Exhibit A); provided, however that
such determination and delivery of shares of Stock shall be made within the
period commencing on the Delivery Date (or, if earlier, a 457A Delivery Date)
and ending on the later to occur of: (i) the end of the calendar year in which
the such date occurs and (ii) the fifteenth day of the third month following
such date.

 

4.  Restricted Period.  Subject to Section 5 below, with respect to all Covered
Units, the “Restricted Period” for the Covered Units shall begin on the Grant
Date and end on the earlier to occur of (i) the third anniversary of the Grant
Date; or (ii) a Vesting Change in Control.  The Committee, in its sole
discretion, may accelerate the end of the Restricted Period.

 

5.  Termination of Employment.  Except as otherwise provided in this Section 5,
if the Participant’s Date of Termination occurs for any reason prior to the last
day of the Restricted Period, all Covered Units shall be immediately forfeited.

 

(a)                                  Death or Disability.  If the Participant’s
Date of Termination occurs due to the Participant’s death or Disability prior to
the last day of the Restricted Period, the Restricted Period shall immediately
lapse upon such Date of Termination.

 

(b)                                 Qualifying Termination Before a Change in
Control.  If the Participant’s Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period and prior to the date
of a Change in Control, then, only for purposes of this Section 5 (and not for
purposes of determining the Pro-Rata Fraction), the Participant shall be treated
as if his Date of Termination had not occurred prior to the last day of the
Restricted Period, subject to the Participant not engaging in any Competitive
Activity prior to the last day of the Restricted Period and subject to the
Participant signing and not revoking a general release and waiver of all claims
against the Company as required by Section 7.1 of the Severance Plan.  If such
release is not effective within the sixty-day period required by Section 7.1 of
the Severance Plan or in the event that the Participant engages in a Competitive
Activity prior to the last day of the Restricted Period, the Participant shall
immediately forfeit all of the Covered Units.

 

(c)                                  Qualifying Termination On or After a Change
in Control.  If the Participant’s Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted

 

2

--------------------------------------------------------------------------------


 

Period but on or after the date of a Change in Control that is not a Vesting
Change in Control, then, only for purposes of this Section 5 (and not for
purposes of determining the Pro-Rata Fraction), the Participant shall be treated
as if his Date of Termination had not occurred prior to the last day of the
Restricted Period subject to the Participant signing and not revoking a general
release and waiver of all claims against the Company as required by Section 7.1
of the Severance Plan.  If such release is not effective within the sixty-day
period required by Section 7.1 of the Severance Plan, the Participant shall
immediately forfeit all of the Covered Units.

 

6.  Delivery Date.  On the Delivery Date, the Participant shall receive a number
of shares of Stock in settlement of his or her Performance-Based Restricted
Stock Unit Award.  The number of shares of Stock that a Participant shall
receive on the Delivery Date shall be determined by multiplying (i) the number
of Covered Units (which have not previously been forfeited or cancelled) by
(ii) the Performance Percentage determined pursuant to Section 3 above (with
such percentage converted to a number by dividing such percentage by 100);
provided, however, that if the Participant’s Date of Termination occurred prior
to the Delivery Date  and prior to a Change in Control due to (x) death,
(y) Disability or (z) a Qualifying Termination, then the product of clauses
(i) and (ii) shall additionally be multiplied by the Pro-Rata Fraction.  Shares
of Stock received by a Participant pursuant to this Section 6 shall be free of
restrictions otherwise imposed by this Agreement and the Plan; provided, however
that the shares of Stock shall remain subject to the terms of this Agreement
expressly applicable after such Delivery Date (including, without limitation,
Section 13).  As of the Delivery Date and settlement of the Performance-Based
Restricted Stock Unit Award pursuant to this Section 6, all Covered Units (which
have not previously been forfeited or cancelled) shall be cancelled.

 

7.  Change in Control. In the event of a Change in Control, the Company, or the
entity that is the surviving entity or successor to the Company following such
transaction, may elect to (a) to continue this Performance-Based Restricted
Stock Unit Award subject to the terms of this Agreement and the Plan and subject
to such adjustments, if any, by the Committee as permitted by Section 5.2(f) of
the Plan; or (b), if the Change in Control also satisfies the definition of
“change in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to
terminate this Performance-Based Restricted Stock Unit Award and distribute
shares of Stock consistent with Treas. Reg. 1.409A-3(j)(4)(ix)(B).  In the event
that the Company or its successor chooses to terminate this award and make a
distribution of shares of Stock as provided in clause (b) of the previous
sentence (in which case the Change in Control is a Vesting Change in Control),
the payment amount attributable to dividends as described in and determined
pursuant to Section 11 shall be determined as if the date of the Vesting Change
in Control were the Delivery Date and the number of shares of Stock to be
delivered pursuant to Section 6 shall be calculated as if the date of such
Vesting Change in Control were the Delivery Date and the shares of Stock
received by a Participant pursuant to this Section 7 shall be free of
restrictions otherwise imposed by this Agreement and the Plan; provided, however
that the shares of Stock shall remain subject to the terms of this Agreement
expressly applicable after the Delivery Date (including, without limitation,
Section 13).

 

8.  Section 457A of the Code.  If the Covered Units would otherwise constitute
nonqualified deferred compensation subject to Code section 457A and the date on
which the Covered Units are no longer treated as subject to a substantial risk
of forfeiture for purposes of

 

3

--------------------------------------------------------------------------------


 

Code section 457A occurs prior to the Delivery Date or a Vesting Change in
Control, the terms of Exhibit A shall apply.

 

9.  Withholding.  All deliveries and distributions of shares of Stock or vesting
of Restricted Shares (granted pursuant to Exhibit A) under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares of Stock may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such taxable income).

 

10.  Transferability.  Except as otherwise provided by the Committee, the
Performance-Based Restricted Stock Unit Award (and Covered Units or Restricted
Shares subject to this award) may not be sold, assigned, transferred, pledged or
otherwise encumbered.

 

11.  Dividends.  To the extent that the Covered Units have not otherwise been
forfeited  or cancelled prior to the Delivery Date, the Participant will be paid
a cash payment on the Delivery Date equal to the number of shares of Stock
delivered pursuant to Section 6 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the Delivery Date.

 

12.  Voting.  The Participant shall not be a shareholder of record with respect
to the Covered Units and shall have no voting rights with respect to the Covered
Units during the Restricted Period or prior to the delivery of shares of Stock
pursuant to Section 6 or 7.  The Participant shall be a shareholder of record
with respect to Restricted Shares granted to the Participant pursuant to
Exhibit A.

 

13.  Cancellation and Rescission of Restricted Stock Unit Award.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Performance-Based Restricted Stock
Unit Award at any time if the Participant engages in any “Competitive Activity.”

 

(b)                                 Immediately prior to the Delivery Date (or,
if earlier, a 457A Delivery Date) and prior to the transfer of the shares of
Stock to the Participant, the Participant shall certify, to the extent required
by the Committee, in a manner acceptable to the Committee, that the Participant
is not engaging and has not engaged in any Competitive Activity.  In the event a
Participant has engaged in any Competitive Activity prior to, or during the
twelve months after, the later to occur of the Delivery Date or the last day of
the Restricted Period with respect to any Covered Units (the “Restrictive
Covenant Period”), the right to delivery of shares of Stock with respect to such
Covered Units (including the delivery of any Restricted Shares) may be rescinded
by the Committee within two years of the end of the Restricted Covenant Period. 
In the event of any such rescission, the Participant shall pay to the Company
the amount of any gain realized as a result of the prior delivery of

 

4

--------------------------------------------------------------------------------


 

shares of Stock applicable to the rescinded Covered Units, in such manner and on
such terms and conditions as may be required by the Company, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company and/or Subsidiary.

 

14.  Recoupment and Plan Provisions Govern.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, the Participant’s rights with respect to the Performance-Based
Restricted Stock Unit Award shall be subject to the Assured Guaranty Ltd.
Executive Officer Recoupment Policy as in effect on the Grant Date, a copy of
which policy is set forth in the Company’s Code of Conduct.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, but subject to subparagraph (a) of this Section 14 above, this
Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

15.  Heirs and Successors.  Subject to Section 7, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business.  If any benefits deliverable to the Participant under this
Agreement have not been delivered at the time of the Participant’s death, such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan.  The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require.  If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

 

16.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.  The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may, in its discretion, conclude that the Participant
is not in compliance with such requirements.

 

5

--------------------------------------------------------------------------------


 

17.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

18.  Not an Employment Contract.  The Performance-Based Performance-Based
Restricted Stock Unit Award will not confer on the Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.

 

19.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

20.  Fractional Shares.  In lieu of issuing a fraction of a share, resulting
from an adjustment of the Performance-Based Restricted Stock Unit Award pursuant
to the Plan or otherwise, the Company will be entitled to pay to the Participant
an amount equal to the fair market value of such fractional share.

 

21.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

22.  Definitions.  For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  AGO High Stock Price.  The term “AGO High
Stock Price” shall mean the highest forty-trading day average stock price of a
share of Stock as traded on the New York Stock Exchange during the Performance
Period.

 

(b)                                 Change in Control.  The term “Change in
Control” shall be defined as set forth in the Plan.

 

(c)                                  Competitive Activity.  The term
“Competitive Activity” shall mean (i) the Participant’s engaging in an activity,
directly or indirectly, whether as an employee, consultant, partner, principal,
agent, distributor, representative, stockholder (except as a less than one
percent stockholder of a publicly traded company or a less than five percent
stockholder of a privately held company) or otherwise, within the United States,
Bermuda, or the Cayman Islands, if such activities involve insurance or
reinsurance of United States based entities or risks that are competitive with
the financial guaranty insurance business then being conducted by the Company or
any affiliate and which, during the period covered by the Participant’s
employment, were conducted by the Company or any affiliate; or (ii) the
Participant’s engaging in any activity, directly or indirectly, whether on
behalf of

 

6

--------------------------------------------------------------------------------


 

himself or herself or any other person or entity (x) to solicit any client
and/or customer of the Company or any affiliate or (y) to hire any employee or
former employee of the Company or any present or former affiliate of the Company
or encourage any employee of the Company or affiliate to leave the employ of the
Company or affiliate; or (iii) the Participant’s violation of Section 7.3 of the
Severance Plan (relating to confidentiality).

 

(d)                                 Date of Termination.  A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, and with respect to a Director, the date immediately following the last
day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s transfer
of employment between the Company and a Subsidiary or between two Subsidiaries;
further provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s cessation of service as a Director if immediately
following such cessation of service the Participant becomes or continues to be
employed by the Company or a Subsidiary, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant becomes or continues to
be a Director; and further provided that a Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.

 

(e)                                  Director.  The term “Director” means a
member of the Board of Directors of Assured Guaranty, Ltd., who may or may not
be an employee of the Company or a Subsidiary.

 

(f)                                    Disability.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.

 

(g)                                 Pro-Rata Fraction.  The term “Pro-Rata
Fraction” shall mean a fraction, the numerator of which shall be equal to the
number of days between the Grant Date and the Participant’s Date of Termination
and the denominator of which shall be 1095.

 

(h)                                 Qualifying Termination.  The term
“Qualifying Termination” is defined in Section 1 of the Severance Plan.

 

(i)                                     Severance Plan.  The term “Severance
Plan” shall mean the Assured Guaranty Ltd. Executive Severance Plan.

 

(j)                                     Vesting Change in Control.  The term
“Vesting Change in Control” shall mean the date of a Change in Control where
this Performance-Based Restricted Stock Unit Award is terminated pursuant to
Section 7(b) of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Agreed Upon:

 

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

Participant

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECTION 457A OF THE CODE

 

If the Covered Units constitute nonqualified deferred compensation subject to
Code section 457A and the date on which the Covered Units are no longer treated
as subject to a substantial risk of forfeiture for purposes of Code section 457A
(“457A Delivery Date”) occurs prior to the Delivery Date or a Vesting Change in
Control, then, in addition to the terms of the Agreement and the Plan, the terms
of this Exhibit A shall apply.

 

A-1.  457A Delivery Date Prior to a Change in Control.  In the event that the
Section 457A Delivery Date occurs prior to the date of a Change in Control, the
terms of this Section A-1 shall apply.

 

(a)  Transfer of Vested Shares.  On the 457A Delivery Date, the Participant
shall receive a number shares of Stock determined by multiplying (i) the number
of Covered Units (which have not previously been forfeited) by (ii) the
Performance Percentage determined pursuant to Section 3 as if the Performance
Period ended on the later to occur of the 457A Delivery Date and December 1,
2012 (with such percentage converted to a number by dividing such percentage by
100); provided, however, that if the Participant’s Date of Termination occurred
on or prior to the 457A Delivery Date due to death, Disability or a Qualifying
Termination, then the product of clauses (i) and (ii) shall additionally be
multiplied by the Pro-Rata Fraction.  Shares of stock received by a Participant
pursuant to this Section A-1 shall be free of restrictions otherwise imposed by
this Agreement and the Plan; provided, however that the shares of Stock shall
remain subject to the terms of this Agreement expressly applicable after such
Delivery Date (including, without limitation, Section 13).

 

(b)  Transfer of Restricted Shares.  On the 457A Delivery Date, the Participant
shall also receive distribution of shares of Stock that remain subject to the
restrictions otherwise imposed by the Plan and this Agreement (including,
without limitation, the forfeiture provisions of this Section A-2, the transfer
restrictions of Section 9 and the restrictive covenants of Section 13) (such
shares of Stock subject to forfeiture and transfer restrictions referred to as
the “Restricted Shares”).  The number of Restricted Shares to be distributed on
the Section 457A Delivery Date shall be determined by multiplying (i) the number
of Covered Units (which have not previously been forfeited or cancelled) by
(ii) the percentage determined by subtracting the Performance Percentage used
for paragraph (a) of Section A-1 above from 200% (with such percentage converted
to a number by dividing such percentage by 100); provided, however, that if the
Participant’s Date of Termination occurred on or prior to the 457A Delivery Date
due to death, Disability or a Qualifying Termination, then the product of
clauses (i) and (ii) shall additionally be multiplied by the Pro-Rata Fraction. 
Upon the Performance Determination Date, the number of Restricted Shares which
become vested and nonforfeitable and free of all restrictions otherwise imposed
by this Agreement (except that the shares of Stock shall remain subject to the
terms of this Agreement expressly applicable after the Delivery Date, including,
without limitation, Section 13) shall be determined by multiplying (i) the
number of Covered Units as used in calculation described in the previous
sentence by (ii) the percentage determined by subtracting the Performance
Percentage used for paragraph (a) of Section A-1 above from the Performance
Percentage determined as of the end of the Performance Period pursuant to
Section

 

--------------------------------------------------------------------------------


 

3 (as determined by the Committee in writing) (with such percentage converted to
a number by dividing such percentage by 100) by (iii), if used in the
calculation in the previous sentence, the Pro-Rata Fraction.  Restricted Shares
which do not become vested shares of Stock pursuant to the previous sentence
shall be forfeited as of the Performance Determination Date.  Notwithstanding
anything herein to the contrary, if the Participant’s Date of Termination
occurred on or prior to the 457A Delivery Date due to a Qualifying Termination,
the Restricted Shares shall be immediately forfeited if (i) prior to the last
day of the Performance Period, the Participant engages in a Competitive Activity
or (ii) the Participant fails to sign and not revoke a general release and
waiver of all claims against the Company such that the release is effective
within the sixty-day period as required by Section 7.1 of the Severance Plan.

 

A-2.  457A Delivery Date On or After a Change in Control.  In the event that the
Section 457A Delivery Date occurs on or after the date of a Change in Control
that is not a Vesting Change in Control, the terms of this Section A-2 shall
apply.  On the 457A Delivery Date, the Participant shall receive a number shares
of Stock determined by multiplying (i) the number of Covered Units (which have
not previously been forfeited or cancelled) by (ii) the Performance Percentage
determined pursuant to Section 3 (with such percentage converted to a number by
dividing such percentage by 100).  Shares of Stock received by a Participant
pursuant to this Section A-2 shall be free of restrictions otherwise imposed by
this Agreement and the Plan; provided, however that the shares of Stock shall
remain subject to the terms of this Agreement expressly applicable after such
Delivery Date (including, without limitation, Section 13).

 

A-3.  Cancellation of Covered Units.  As of the 457A Delivery Date, all Covered
Units (which have not previously been forfeited or cancelled) shall be
cancelled.

 

A-4.  Dividends.  To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the 457A Delivery Date, the Participant will be
paid a cash payment on the 457A Delivery Date equal to the number of shares of
Stock delivered pursuant to Sections A-1 and A-2 above multiplied by the total
amount of dividend payments made in relation to one share of Stock with respect
to record dates occurring during the period between the Grant Date and the 457A
Delivery Date.  To the extent that Restricted Shares granted pursuant to this
Exhibit A have not otherwise been forfeited or cancelled after the 457A Delivery
Date, the Participant shall be entitled to receive dividends paid with respect
to such Restricted Shares granted to the Participant with respect to record
dates occurring on or after the 457A Delivery Date of such Restricted Shares. 
Notwithstanding anything herein to the contrary, if the Participant receives a
cash payment or dividends pursuant to this Section A-4 with respect to
Restricted Shares which are subsequently forfeited pursuant to the terms of this
Exhibit A, the Participant must repay such payments or dividends to the Company
within thirty days following the date that such Restricted Shares are forfeited.

 

10

--------------------------------------------------------------------------------